         Case 5:19-cv-00332-KGB Document 11 Filed 09/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

BRAD PAUL SMITH                                                                         PLAINTIFF
ADC #660448

v.                             Case No. 5:19-cv-00332-KGB-JJV

JAMES G. GIBSON, et al.                                                             DEFENDANTS


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Brad Paul Smith’s complaint is dismissed without prejudice.            The relief sought is denied.

Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g), and the

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action would be considered frivolous and not in good faith.

       So adjudged this 30th day of September, 2020.




                                                               Kristine G. Baker
                                                               United States District Judge
